Exhibit 10.77

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into, at Irvine,
California, as of June 5, 2000, by and between autobytel.com inc., a corporation
duly organized under the laws of the State of Delaware, with its principal
offices at 18872 MacArthur Blvd., Second Floor, Irvine, California, 92612-1400,
a Delaware corporation, (hereinafter, collectively referred to as the
“Company”), and Russell Bartlett, domiciled at 2014 No. Kenmore, Chicago IL
60614.

 

WHEREAS:    Company desires to employ Russell Bartlett (hereinafter, sometimes
referred to herein as “Employee”), as Regional Internet Director for the
Company. WHEREAS:    Employee desires to be so employed by the Company, subject
to the following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and with reference to the above recitals, the parties hereby
agree as follows:

ARTICLE 1. TERM OF EMPLOYMENT

Section 1.1 The Company hereby employs Russell Bartlett as Regional Internet
Director, of the Company, on an “at-will” basis and Employee hereby accepts such
employment by the Company, on such basis, commencing on TBD.

ARTICLE 2. DUTIES AND OBLIGATIONS OF EMPLOYEE

Section 2.1 Employee shall be employed as a full time employee of the Company.
In such capacity, Employee shall do and perform all services, acts, or things
necessary or advisable as Regional Internet Director of the Company, subject at
all times to all present and future policies and requirements of the Company in
connection with Company’s business. Employee shall perform all services required
hereunder to the best of his/her ability.

ARTICLE 3. OBLIGATIONS OF THE COMPANY

Section 3.1 The Company shall provide Employee with the compensation,
incentives, benefits, and business expense reimbursement specified elsewhere in
this Agreement. Employee and the Company acknowledge that such compensation,
incentives, benefits, and business expense reimbursement are commensurate with
the duties and obligations required of Employee hereunder.



--------------------------------------------------------------------------------

ARTICLE 4. COMPENSATION OF EMPLOYEE

Section 4.1 As compensation for services to be rendered by Employee pursuant to
this Agreement, the Company hereby agrees to pay Employee a semi-monthly
(twenty-four (24) pay periods per year) salary of $3,000 ($72,000 annually)
payable at such times or on such dates that employees of the Company are
regularly and customarily paid during a subsequent 12 month period.

Section 4.2 Additionally, Employee will be granted stock options under ABT’s
1999 Stock Option Plan to purchase shares of ABT common stock at an exercise
price equal to the trading price on the close of business on the date of hire.
So long as you are employed by ABT or any subsidiary thereof, one-fourth of the
option grant will vest on the first anniversary of the date of grant and the
remainder of the option grant will vest at a rate of 1/48th of the entire grant
per month, with the entire grant also vesting as otherwise provided in such
plan.

Section 4.3 The Company shall have the right to deduct or withhold from the
compensation due to Employee hereunder any and all sums required for federal
income and social security taxes and all state or local taxes now applicable or
that may be enacted and become applicable during the term of your employment.

ARTICLE 5. EMPLOYEE BENEFITS

Section 5.1 The Company agrees that Employee shall be eligible to participate in
the company’s group benefits package. The Company will pay for all or part of
the premium costs based upon plan selection and dependents’ covered. Medical,
dental and life insurance benefits are effective on the 1st of the month
following 30 days of employment.

Section 5.2 Employee shall be eligible to participate in the Company’s 401(k)
retirement savings plan on the first enrollment period following 90 days of
employment. Enrollment in the Plan takes place on January 1st and July 1st of
each year.

Section 5.3 Paid vacation is provided to all regular full-time Company
personnel. Vacation is accrued monthly at a rate equal to two (2) weeks (80
hours) per year during the first five years of employment. After completing five
(5) years of employment, employees will begin to accrue at a rate equal to three
(3) weeks (120 hours) per year. Employees begin accruing vacation in the first
month in which they have completed 120 hours of service. However, paid vacation
may not be taken until an employee has completed six (6) months of service.
Vacation taken prior to six (6) months will be unpaid, and may only be taken
with supervisor approval. Only accrued, but unused vacation will be paid out to
employees in the event of termination.

Section 5.4 Regular full-time employees are eligible for up to six (6) days of
paid sick time off per year. Employees who have been employed since January 1st
will be

 

autobytel.com inc.   1   Employee Confidentiality Agreement



--------------------------------------------------------------------------------

eligible for the full six (6) days of paid sick time off. Employees hired after
the first of the year will receive a pro-rated amount of time based upon their
date of hire. Because sick time does not accrue, balances are not paid out to an
employee in the event of termination.

ARTICLE 6. BUSINESS EXPENSES

Section 6.1 The Company shall pay or reimburse Employee for all reasonable and
authorized business expenses incurred by Employee during the term of employment;
such payment or reimbursement shall not be unreasonably withheld so long as said
business expenses have been incurred for and promote the business of the Company
and are normally and customarily incurred by employees in comparable positions
at other comparable businesses in the same or similar market. Notwithstanding
the above, the Company shall not pay or reimburse Employee for the costs of any
membership fees or dues for private clubs, civic organizations, and similar
organizations or entities, unless and until such organizations and the fees and
costs associated therewith have been approved in writing by the Board of
Directors of the Company.

Section 6.2 The Company shall reimburse Employee for business-related mileage at
the reimbursement rate approved by the United States Internal Revenue Service,
as such rate may change from time to time. Notwithstanding the foregoing, the
Company shall not reimburse Employee for mileage traveled to the Company’s
office from Employee’s residence, or from the Company’s office to Employee’s
residence. Nothing contained in this Section 6.2 shall be construed as requiring
the Company to reimburse Employee for the cost of gasoline for his/her motor
vehicle.

Section 6.3 As a condition to reimbursement, Employee shall furnish to the
Company adequate records and other documentary evidence required by federal and
state statutes and regulations for the substantiation of each expenditure as an
income tax deduction. Employee acknowledges and agrees that failure to furnish
the required documentation may result in the Company denying all or part of the
expense for which reimbursement is sought.

ARTICLE 7. TERMINATION OF EMPLOYMENT

The Company is an “At-Will” employer. You are free to terminate your employment
with the Company at any time, with or without reason, and the Company has the
right to terminate your employment at any time with or without reason. Although
the Company may choose to terminate employment for cause, cause is not required.

ARTICLE 8. RESTRICTIVE COVENANTS

Section 8.1 Employee shall devote all or substantially all of his/her entire
productive time, ability and attention to the business of the Company during the
term of employment. Employee shall not engage in any other business duties or
pursuits

 

autobytel.com inc.   2   Employee Confidentiality Agreement



--------------------------------------------------------------------------------

whatsoever, or directly or indirectly render any services of a business,
commercial, or professional nature to any other person or organization,
including, but not limited to, providing services to any business that is in
competition with or similar in nature to the Company, whether for compensation
or otherwise, without the prior written consent of the Company’s Board of
Directors. However, the expenditure of reasonable amounts of time for
educational, charitable, or professional activities shall not be deemed a breach
of this Agreement, if those activities do not materially interfere with the
services required under this Agreement, and shall not require the prior written
consent of the Company’s Board of Directors. Notwithstanding anything herein
contained to the contrary, this Agreement shall not be construed to prohibit
Employee from making passive personal investments or conducting private business
affairs if those activities do not materially interfere with the services
required hereunder.

Section 8.2 During the term of employment and following termination of this
Agreement, Employee agrees that, without the Company’s prior written consent, he
will not disclose to any person, firm, association, partnership, corporation or
other entity, any information concerning: (a) the business operations or
internal structure of the Company; (b) the customers of the Company; (c) the
financial condition of the Company; and (d) other confidential information
pertaining to the Company, including without limitation, trade secrets,
technical data, marketing analyses and studies, operating procedures, customer
and/or inventor lists, or the existence or nature of any of the Company’s
agreements; provided, however, that Employee shall be entitled to disclose such
information: (i) to the extent the same shall have otherwise become publicly
available (unless made publicly available by Employee); or (ii) during the
course of or in connection with any litigation, arbitration, or other proceeding
based upon or in connection with the subject matter of this Agreement.

Section 8.3 Employee acknowledges that a breach or violation of the covenants
contained in Section 8.2 will cause severe and irreparable harm to the Company
and that recovery by the Company of monetary damages will not constitute an
adequate remedy. Accordingly, in the event of any breach or violation of such
covenants by Employee, and with the Company not having an adequate remedy at
law, the Company will have the right to have Section 8.2 of this Agreement
specifically enforced by any court having equity jurisdiction, without
requirement of bond or showing of actual damages, provided that nothing
contained herein shall limit or restrict any other rights or remedies that the
Company may have. Each of the rights and remedies of the Company enumerated in
this Section shall be independent of the other, and shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity.

Section 8.4

As used in this Article 8, the term Company shall include all affiliated
entities of the Company, including without limitation, corporations,
partnerships and limited liability companies.

 

autobytel.com inc.   3   Employee Confidentiality Agreement



--------------------------------------------------------------------------------

ARTICLE 9. GENERAL PROVISIONS

Section 9.1 This document contains the entire agreement between the parties with
respect to the subject matter hereof.

Section 9.2 No waiver, by conduct or otherwise, by any party of any term,
provision, or condition of this Agreement, shall be deemed or construed as a
further or continuing waiver of any such term, provision, or condition.

Section 9.3 No modification, waiver, amendment, discharge or change of this
Agreement, shall be valid unless the same is in writing and signed by the party
against whom enforcement of such modification, waiver, amendment, discharge, or
change is sought.

Section 9.4 Except as hereinafter provided, all claims, disputes and other
matters in question between the parties hereto arising out of, or relating to
this Agreement or the breach thereof, shall be resolved solely by mediation and
arbitration in accordance with the provisions of this Section 9.4.

 

  9.4.1

With respect to any dispute between the parties, the parties shall attempt in
good faith first to mediate such dispute and use their best efforts to reach
agreement on the matters in dispute. After a written request for non-binding
mediation, which shall specify in detail the facts of this dispute, and within
ten (10) business days from the date of delivery of the demand, the matter shall
be submitted to a mediator mutually agreeable to the parties (the “Mediator”) in
Irvine, California. The party who did not initiate the mediation may submit a
statement of facts to the Mediator, and provide a copy to the other party within
five (5) business days of the mediation hearing. The mediator shall hear the
matter and provide an informal opinion and advice, none of which shall be
binding upon the parties, but is expected by the parties to help resolve the
dispute. Pursuant to Evidence Code Section 1152.5(c) the parties agree:
(i) Evidence of anything said or of any admission made in the course of the
mediation is not admissible in evidence, and disclosure of any such evidence
shall not be compelled, in any arbitration proceeding or civil action in which,
pursuant to law, testimony can be compelled to be given; (ii) Unless the
document otherwise provides, no document prepared for the purpose of, or in the
course of, or pursuant to, the mediation, or copy thereof, is admissible in
evidence, and disclosure of any such document shall not be compelled, in any
arbitration proceeding or civil action in which, pursuant to law, testimony can
be compelled to be given; and (iii) The

 

autobytel.com inc.   4   Employee Confidentiality Agreement



--------------------------------------------------------------------------------

 

Mediator’s fee shall be shared equally by the parties. If the dispute has not
been resolved, the matter shall then be submitted to arbitration in accordance
with section 9.4.2

 

  9.4.2 Any dispute between the parties that is to be resolved by arbitration as
provided in Section 9.4.1 shall be conducted pursuant to the provisions of
California Code of Civil Procedure Sections 1280 through 1287.6, except as
provided below. Any such arbitration shall be held and conducted in Irvine,
California, and shall be conducted by a sole arbitrator mutually selected by the
parties. If the parties cannot agree on a sole arbitrator within ten
(10) business days from the first request for arbitration, each party shall each
select one arbitrator and the two (2) selected arbitrators shall select the
third arbitrator. The parties further agree: (i) Any request for arbitration
shall be in writing and must be made within a reasonable time after the claim,
dispute or other matter in question has arisen; provided, however, that in no
event shall the demand for arbitration be made after the date that institution
of legal or equitable proceedings based on such claim, dispute, or other matter
would be barred by the applicable statute of limitations; (ii) The arbitrator or
arbitrators appointed must be former or retired judges or attorneys at law with
at least ten (10) years experience in employment, financing, and other matters;
(iii) All proceedings involving the parties shall be reported by a certified
shorthand court reporter and written transcripts of the proceedings shall be
prepared and made available to the parties; (iv) The arbitrator or arbitrators
shall prepare in writing and provide to the parties an award together with the
reasons upon which the award of the arbitrators is based; (v) The final award by
the arbitrator or arbitrators must be made within ninety (90) days from the date
the arbitration proceedings are initiated; (vi) The prevailing parties shall be
awarded reasonable attorney’s fees, expert and non-expert witness costs and
expenses, and other costs and expenses incurred in connection with the
arbitration, unless the arbitrator or arbitrators for good cause determine
otherwise; (vii) Costs and fees of the arbitrator or arbitrators shall be borne
by the non-prevailing parties, unless the arbitrator or arbitrators for good
cause determine otherwise; and (viii) The award or decision of the arbitrator or
arbitrators, which may include equitable relief, shall be final and judgment may
be entered on it in accordance with applicable law in any court having
jurisdiction over the matter.

 

autobytel.com inc.   5   Employee Confidentiality Agreement



--------------------------------------------------------------------------------

NOTICE: BY INITIALING IN THE SPACE BELOW THE PARTIES ARE AGREEING TO HAVE ANY
DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THIS SECTION DECIDED BY NEUTRAL
ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND THE PARTIES ARE GIVING UP ANY
RIGHTS THE PARTIES MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN COURT OR JURY
TRIAL. BY INITIALING IN THE SPACE BELOW THE PARTIES ARE GIVING UP THEIR JUDICIAL
RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED IN
THE PROVISIONS OF THIS SECTION. IF THE PARTIES REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, THE PARTIES MAY BE COMPELLED TO ARBITRATE
UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. THEIR AGREEMENT
TO THE ARBITRATION PROVISION IS VOLUNTARY.

THE PARTIES HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES
ARISING OUT OF THE MATTERS INCLUDED IN THIS SECTION TO NEUTRAL ARBITRATION.

 

Company Initials AA

  Employee’s Initials RB

Section 9.5 The rights under this Agreement, or by law or equity, shall be
cumulative and may be exercised at any time and from time to time. No failure by
any party to exercise, and no delay in exercising, any rights shall be construed
or deemed to be a waiver thereof, nor shall any single or partial exercise by
any party preclude any other or future exercise thereof or the exercise of any
other right.

Section 9.6 Except as otherwise provided in this Agreement, any notice,
approval, consent, waiver or other communication required or permitted to be
given or to be served upon any person in connection with this Agreement shall be
in writing. Such notice shall be personally served, sent by facsimile, reputable
courier or sent prepaid by registered or certified mail with return receipt
requested and shall be deemed given (i) if personally served, when delivered to
the person to whom such notice is addressed, (ii) if given by facsimile,
confirmed in accordance with the records of the facsimile machine through which
the notice is sent, (iii) if sent by reputable courier, when received by the
party to which it is sent as reflected on the courier’s receipt and records, or
(iv) if given by mail, two (2) business days following deposit in the United
States mail. Such notices shall be addressed to the party to whom such notice is
to be given at the party’s address set forth below or as such party shall
otherwise direct.

 

autobytel.com inc.   6   Employee Confidentiality Agreement



--------------------------------------------------------------------------------

If to the Company, to:

  If to Employee:

autobytel.com inc.

  Russell Bartlett

18872 MacArthur Blvd., Second Floor

  2014 No. Kenmore

Irvine, California 92612-1400

  Chicago, IL 60614

Attn.: General Counsel

 

Section 9.7 The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the parties hereto.

Section 9.8 This Agreement shall be construed and enforced in accordance with
the laws of the State of California.

Section 9.9 This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which shall constitute one
instrument.

Section 9.10 The provisions of this Agreement are agreed to be severable, and if
any provision, or application thereof, is held invalid or unenforceable, then
such holding shall not affect any other provision or application.

Section 9.11 As used herein, and as the circumstances require, the plural term
shall include the singular, the singular shall include the plural, the neuter
term shall include the masculine and feminine genders, and the feminine term
shall include the neuter and the masculine genders.

Section 9.12 Each party hereto shall pay its or their own expenses incident to
the negotiation, preparation and consummation of this Agreement, including all
fees and expenses of its or their respective counsel.

ARTICLE 10. EMPLOYEE CONFIDENTIALITY AGREEMENT

As a further condition of his/her employment by Company, Employee agrees to
execute an “Employee Confidentiality Agreement”.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

autobytel.com inc.     Employee:         By:  

/s/ Ariel Amir

   

/s/ Russell Bartlett

    Ariel Amir, Senior Vice President and General Counsel     Russell Bartlett  
       

 

autobytel.com inc.   7   Employee Confidentiality Agreement